Citation Nr: 1212598	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a circulatory disability of the right lower extremity as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to March 1976 and from June 1977 to September 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, entitlement to service connection for circulation problems in the legs. 

The Veteran provided testimony at a hearing held before a Decision Review Officer (DRO) at the RO in August 2005.  A transcript of this hearing has been associated with the claims file. 

This case was before the Board previously in March 2007, December 2008, July 2009, and September 2010.  In March 2007, December 2008, and in July 2009, the Board remanded the issue of service connection for circulation problems of the legs for further development to include obtaining additional medical records, and according the Veteran an examination to address the etiology of his claimed circulatory disabilities of the lower extremities.  The record reflects that the Veteran was afforded VA medical examinations in January 2009 and September 2009 (with a January 2010 addendum).  In September 2010, the Board denied service connection for circulatory disability of the left lower extremity on a direct basis and as secondary to a service-connected disability and also denied service connection for a circulatory disability of the right lower extremity on a direct basis.  The Board also found that the January 2009 VA examiner did not provide an adequate rationale regarding the issue of whether there was a circulatory disability of the right lower extremity as secondary to a service-connected disability, however.  Therefore, the Board remanded that issue for clarification of this medical opinion.  The record reflects that a new addendum to the January 2009 VA examination was promulgated later in September 2010.  For the reasons detailed below, the Board finds the September 2010 addendum adequate for adjudication of this claim.  All other development directed by the Board's remand directives appears to have been completed.  Accordingly, a new remand is not required to comply with Stegall v. West, 11 Vet. App. 268 (1998).

The Board also observes that the Veteran did not appeal the claims denied by the September 2010 decision to the United States Court of Appeals for Veterans Claims (Court), to include the denial of service connection for a circulatory disability of the right lower extremity on a direct service connection basis.  Accordingly, those issues are no longer before the Board.


FINDING OF FACT

The competent evidence shows that a circulatory disability of the right lower extremity, including deep vein thrombosis, was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection is not warranted for a circulatory disability of the right lower extremity as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in November 2004 which is prior to the August 2004 rating decision that is the subject of this appeal.  He also was sent additional notification via letters dated in January 2005, April 2007, August 2009 and September 2010 followed by readjudication of the appeal by the March 2005 Statement of the Case (SOC) and multiple Supplemental SOCs (SSOCs).  This development cures the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, these VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.  Moreover, the April 2007 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist the Veteran in the development of his claim has been satisfied.  The Veteran's service treatment records are on file as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims to include at the August 2005 DRO hearing.  He has not identified the existence of any relevant evidence that has not been obtained or requested (i.e., he has not indicated there is outstanding evidence which demonstrates fact(s) not shown by the evidence already of record).

With respect to the August 2005 DRO hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO) and do not apply to Board hearings.  Board hearings are governed instead by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties that Bryant imposed on the Board to suggest the submission of additional evidence are no longer applicable.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  These duties still apply to cases where the hearing was conducted by RO personnel.

Here, the DRO who conducted the August 2005 hearing did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the current appellate claim.  The hearing focused on the elements necessary to substantiate the claim, to include the questions asked by the Veteran's accredited representative.  Further, the Veteran demonstrated through his testimony that he had actual knowledge of the elements necessary to substantiate his claim.  Moreover, the DRO asked questions to clarify the Veteran's contentions and treatment history.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has the Veteran identified any prejudice in the conduct of the August 2005 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The record also reflects that the Veteran was afforded VA medical examinations in January and September 2009 (with addendums in January and September 2010).  In pertinent part, the September 2010 addendum contains an opinion regarding the present secondary service connection claim that is supported by stated rationale consistent with the facts of this case.  As this opinion was based upon an accurate understanding of the current disability and the Veteran's medical history following review of the VA claims folder, the Board finds that it is supported by an adequate foundation.  No inaccuracies or prejudice is demonstrated with respect to this opinion.  Nor is there any competent medical evidence which explicitly refutes the findings of the VA examiner.  Accordingly, the Board finds that this competent medical opinion is adequate for adjudication of this claim.  In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has reviewed the record thoroughly in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record confirms the Veteran has a circulatory disorder of the right lower extremity.  For example, he was diagnosed with deep vein thrombosis of the right lower extremity by the September 2009 VA examination.  As noted above, however, the Board already has denied service connection for a circulatory disorder of the right lower extremity as directly related to service.  Therefore, that issue is not currently before the Board and will not be discussed further.

The Veteran also has indicated that his circulatory disorder of the right lower extremity is secondary to his service-connected right knee disorder.  For example, he testified at the August 2005 VA examination that the swelling in his knees impairs the circulation below the knee and causes pain in the legs.  He also attributed his circulation problem to the right knee surgery.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With respect to the Veteran's contentions, the Board acknowledges that, as a lay person, he is competent to describe his visible symptomatology.  A lay person cannot provide an opinion as to whether one disability caused or permanently aggravated another, however.  Such a relationship is of the type which requires competent medical evidence.  There is nothing in the record which indicates that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Moreover, this finding is supported by the holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held, in the context of a claimant contending secondary service connection, that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  The Board observes that, if a lay assertion was not sufficient to warrant a medical examination in Waters, then it is clear that a lay assertion is not sufficient to warrant a grant of service connection. 

Although no VA examination was required in light of Waters, as already noted, the Veteran was afforded VA medical examinations in January and September 2009.  The January 2009 diagnosis was circulatory disorder of the lower legs, not found.  Further, the January 2009 examiner commented that: 

The appellant has no circulatory problem of the lower extremities.  His physical examination shows good pulses of the dorsalis pedis and posterior tibialis.  His color flow Doppler ultrasound shows no hemodynamic abnormalities.  His numbness and swelling of the lower extremity is not due to a circulatory problem. 

Despite the foregoing, the Board has already determined that there is evidence of a current circulatory disorder of the right lower extremity, to include the diagnosis of deep vein thrombosis by the September 2009 VA examiner.  Moreover, the September 2009 examiner opined that this disability was "less likely than not related to complain of right leg pain in 1978" and that this was also "less likely than not aggravated by service-connected right condition."  The rationale was as follows: 

Deep vein thrombosis occurs when a blood clot forms in the veins that are deep in the body, often in the legs.  Deep vein thrombosis as noted in July 2003 was an acute process.  At that time, the Veteran was bedridden secondary to subarachnoid hemorrhage.  The more likely etiology for the deep venous thromboses was the prolonged bed rest or the long hospital stay. 

In the January 2010 addendum, the September 2009 VA examiner reasoned that, because there was no record showing circulatory abnormalities prior to 2003, the Veteran's in-service complaints were more likely than not associated with a muscular/neurological condition which resolved.  This examiner reiterated that there was no circulatory disorder of the left lower extremity and the right leg circulatory disorder-deep vein thromboses-was less likely than not related to the Veteran's in-service complaints between 1977 and 1979.  This examiner also opined that the right leg circulatory disorder was not aggravated by service-connected right knee disability.  This examiner then restated his previous rationale. 

In September 2010, the Board found that the opinions of the September 2009 VA examiner did not provide a rationale for the opinion that right leg deep vein thromboses was not aggravated by service-connected right knee disability.  The Board also noted that the Court had held that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concluded that the September 2009 VA examination report along with the January 2010 addendum was inadequate with regard to the issue of whether the Veteran's circulatory disability of the right lower extremity was caused or aggravated by a service-connected disability and must be returned for clarification.

A new addendum to the September 2009 VA examination was provided later in September 2010.  In this addendum, the VA examiner concluded that the Veteran's deep vein thrombosis was less likely than not aggravated by the service-connected right knee disorder.  In pertinent part, the VA examiner noted the symptoms of the right knee disorder as documented by evidence of record and in the addendum itself.  Based upon these findings, the VA examiner essentially concluded in September 2010 that the symptoms were not of the nature that would cause aggravation of the deep vein thrombosis.  As noted, the Board already has determined that this addendum was based upon an adequate foundation, is adequate for adjudication of this claim, and there is no competent medical evidence of record which refutes these opinions.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record shows that a circulatory disability of the right lower extremity, including post service diagnoses for deep vein thrombosis, was not caused or aggravated by a service-connected disability.  As the preponderance of the evidence is against this secondary service connection claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert, 1 Vet. App. at 40; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a circulatory disability of the right lower extremity as secondary to a service-connected disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


